J-A26006-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                   v.

DAVID FISHER GLICK,

                         Appellant                   No. 227 MDA 2014


         Appeal from the Judgment of Sentence January 22, 2014
            In the Court of Common Pleas of Lancaster County
           Criminal Division at No(s): CP-36-CR-0003218-2013


BEFORE: BOWES, MUNDY, and JENKINS, JJ.

MEMORANDUM BY BOWES, J.:                         FILED OCTOBER 06, 2014

     David Fisher Glick appeals from the judgment of sentence of five to

twenty-three months imprisonment followed by three years probation that

was imposed after he was found guilty at a stipulated bench trial of driving

under the influence of alcohol       highest rate.   The present DUI was



refusal to suppress evidence seized as a result of his vehicular stop and

arrest, and we affirm.

     Initially, we delineate our standard of review of challenges to a



         Our review is limited to determining whether the record
     supports the findings of fact of the suppression court and
     whether the legal conclusions drawn from those findings are
     correct. We are bound by the factual findings of the suppression
     court, which are supported by the record, but we are not bound
J-A26006-14


     by the suppression court's legal rulings, which we review de
     novo.

Commonwealth v. James, 69 A.3d 180, 186 (Pa. 2013) (citation omitted).

     Herein, the following facts, which are supported by the record, were



claims.

            On April 14, 2013, at approximately 10:20 p.m., [East
     Lampeter Township] Officer [Jonathan] Werner was on duty as a
     patrol officer on Route 30. (N.T. Suppression Hearing, 11/14/13,
     p. 4-5). Officer Werner was in the parking lot of a Wawa when
     he heard an engine revving very loudly in the parking lot directly
     across the street. (Id. at p. 5-6). The roadway in between
     Wawa and the other parking lot is a five-lane highway with a
     center turn lane, two eastbound lanes, and two westbound
     lanes. (Id. at p. 6). Traffic was light and nothing obscured the
     officer's vision, so he was able to identify that the noise was
     coming from a red pickup truck that was leaving the parking lot.
     (Id. at 5-7). Officer Werner proceeded to his cruiser and began
     to follow the vehicle. (Id. at 7).

           Officer Werner had to drive at least 60 miles an hour to
     keep up with Defendant; the posted speed limit is 40 miles per
     hour. (N.T. Suppression Hearing, 11/14/13, p. 8). Defendant
     proceeded eastbound on Route 30 in East Lampeter Township,
     abruptly changing lanes right in front of a tractor trailer. (N.T.
     Suppression Hearing, 11/14/13, p. 8-9). Defendant went from
     the left lane to the right lane in such a manner that his vehicle
     was shaking like it was out of control and the tractor trailer was
     forced to slow and brake. (Id. at 9-10). Officer Werner initiated
     a stop of Defendant's vehicle. (Id. at 9). When Defendant pulled
     over, his vehicle jumped the curb at the corner of the
     intersection. (Id. at 11).

           Upon making contact with Defendant, Officer Werner
     observed that Defendant had bloodshot, watery eyes, spoke with
     slurred speech, and that there was a very strong odor of
     alcoholic beverages. (Id. at 14). There were also unopened beer
     cans in the back seat. (Id. at 13, 37-38).         Based on his
     observations, Officer Werner directed Defendant to do standard

                                   -2-
J-A26006-14


      field sobriety tests. (Id. at 16).     Defendant performed the
      Horizontal Gaze Nystagmus test, the Walk and Turn test, and the
      One-Legged Stand. (Id. at 16).           Based on the officer's
      observations of Defendant prior to initiating the stop and during
      the field tests, Officer Werner determined Defendant was
      incapable of safely driving and took him into custody. (Id. at 27-
      28). The analysis of Defendant's blood indicated a blood alcohol
      content of .229%. (Id. at 67-68).

Trial Court Opinion, 3/5/14, at 1-2. Appellant raises these issues on appeal:

      1. Whether the motor vehicle stop of the petitioner's vehicle was
      constitutional. More specifically whether the motor vehicle stop
      was supported by probable cause.

      2. Whether the officer's decision to arrest petitioner was
      supported by probable cause.



      Where, as here, a vehicle is stopped based upon an observed traffic

offense that does not require further investigation, the Commonwealth must

establish that the police officer had probable cause to believe that the traffic

offense was committed. Commonwealth v. Enick, 70 A.3d 843 (Pa.Super.

2013).   In this case, the officer articulated that he observed Appellant

violate 75 Pa.C.S. §

vehicle shall . . . not be moved from the lane until the driver has first



                                                    probable cause to believe

that a violation of this section occurred. He reported that Appellant abruptly

changed lanes directly in front of a tractor-trailer, causing that vehicle to

brake. In the process Appellant nearly lost control of his own vehicle.




                                     -3-
J-A26006-14




sustain a traffic stop. Enick, supra. We also observe that Appellant was

not stopped on suspicion of being DUI; rather, Officer Werner articulated

that the abrupt lane change in front of a tractor-trailer violated § 3309(1).

                                                                    ular stop

was valid.

     Appellant next avers that Officer Werner lacked probable cause to



has knowledge of sufficient facts and circumstances to warrant a prudent

person to believe that the driver has been driving under the influence of

                                      Commonwealth v. Angel, 946 A.2d

115, 118 (Pa.Super. 2008) (quoting Commonwealth v. Hilliar, 943 A.2d

984 (Pa.Super. 2008)).   Probable cause is determined by examining all of

                                                             Angel, supra;

Hilliar, supra.

     In this case, Officer Werner had an abundance of facts supporting that

Appellant was DUI. Appellant was traveling sixty miles per hour in a forty

mile-per-hour zone, and he changed lanes in front of a tractor-trailer. Then,

when Appellant stopped his vehicle, he jumped the curb and left his truck

partially within the lane of travel. When Officer Werner came into contact



eyes were bloodshot and watery, and he displayed slurred speech and

unsteady movements. Appellant then failed three field sobriety tests, which

                                    -4-
J-A26006-14



the officer was trained to administer.    Finally, there was alcohol in



cause to arrest Appellant for DUI. Angel, supra; Hilliar, supra; see also

Commonwealth v. Cauley, 10 A.3d 321 (Pa.Super. 2010).

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2014




                                  -5-